                                        Case 3:15-cv-02309-WHA Document 97 Filed 07/29/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7

                                   8   CHARLES E. WARD,
                                   9                    Plaintiff,                           No. C 15-02309 WHA

                                  10             v.

                                  11   UNITED AIRLINES, INC.,                                ORDER RE MOTION TO MODIFY
                                                                                             CLASS DEFINITION ON REMAND
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14        This case returns after a trip to our court of appeals and the California Supreme Court.

                                  15   Prior orders detailed the facts (Dkt. No. 78). In brief, United Airlines has paid its pilot using

                                  16   wage statements that plaintiff alleges do not comply with California Labor Code Section 226.

                                  17   We previously certified a class of United pilots who live in California and pay California

                                  18   income taxes (Dkt. No. 44). Then, our summary judgment order found for defendant on the

                                  19   grounds that (1) these pilots did not work primarily in California and (2) applying Section 226

                                  20   to this class would violate the dormant commerce clause. Defendant appealed.

                                  21        Our court of appeals certified two questions to this state’s supreme court. The first asked

                                  22   whether Section 226 applies to pilots who entered a collective bargaining agreement applying

                                  23   federal law, namely Wage Order No. 9. See Ward v. United Airlines, Inc., 9 Cal. 5th 732, 743

                                  24   (2020).

                                  25          The second asked whether Section 226 applies to those who perform most work outside

                                  26   of California. The California Supreme Court answered, “Yes,” to the first question. Id. at 749.

                                  27   To the second, the justices replied:

                                  28                  Section 226 applies to wage statements provided by an employer if
                                        Case 3:15-cv-02309-WHA Document 97 Filed 07/29/21 Page 2 of 3




                                                    the employee's principal place of work is in California. This test is
                                   1                satisfied if the employee works a majority of the time in California
                                   2                or, for interstate transportation workers whose work is not primarily
                                                    performed in any single state, if the worker has his or her base of
                                   3                work operations in California.

                                   4
                                       Id. at 760–61. Our court of appeals adopted those answers. It also reversed our prior holding
                                   5
                                       that Section 226’s application violated the dormant commerce clause. See Ward v. United
                                   6
                                       Airlines, Inc., 986 F.3d 1234, 1241 (9th Cir. 2021).
                                   7
                                             Our court of appeals remanded with the following instruction “to determine whether
                                   8
                                       United complied with § 226 and, if not, what relief should be awarded:
                                   9
                                                    On remand, the class definitions in both cases will need to be
                                  10                modified to take account of the California Supreme Court's
                                  11                intervening decision in Ward. Under the Ward test, United's pilots
                                                    and flight attendants are entitled to the protections of § 226 if their
                                  12                “designated home-base airport” is in California and if they do not
Northern District of California
 United States District Court




                                                    work more than half the time in another State. . . . We remand for
                                  13                the district courts in both cases to modify the class definitions so that
                                                    they conform to the California Supreme Court's definition of § 226’s
                                  14
                                                    reach.
                                  15

                                  16   Id. at 1245. Additionally, our court of appeals instructed that we “modify the class period to

                                  17   extend to the date of judgment.” Ibid.

                                  18         Consistent with our court of appeals’ mandate, this order now defines the

                                  19   class as:

                                  20                All pilots employed by United Airlines, Inc., at any time between
                                                    April 3, 2014, up to the time of the final judgment (the Covered
                                  21                Time Period), who have or had a designated home-base airport in
                                                    California at any time during the Covered Time Period, and who, at
                                  22
                                                    any time during the Covered Time Period, either worked the
                                  23                majority of their time in California or did not work the majority of
                                                    their time in any one state.
                                  24

                                  25   We also note that both our court of appeals and the California Supreme Court observed that all

                                  26   members of the previously-certified class would likely benefit from Section 226. The

                                  27   California Supreme Court held, “Here, the relevant time frame is a pay period, and in every

                                  28   pay period these employees not only worked in many states, but also did not work most of their

                                                                                       2
                                        Case 3:15-cv-02309-WHA Document 97 Filed 07/29/21 Page 3 of 3




                                   1   time in any single state.” Ward, 9 Cal.5th at n. 8. Additionally, “plaintiffs here appear to have

                                   2   a base of operations in a state where they perform some of their work . . .” Id. at n. 9. Our

                                   3   court of appeals took supplemental briefing and determined: “The parties in both cases agree

                                   4   that most of the class members satisfy the Ward test, as they do not perform a majority of their

                                   5   work in any one State and they have their ‘base of work operations’ in California.” Ward v.

                                   6   United Airlines, Inc., 986 F.3d 1234, 1239 (9th Cir. 2021).

                                   7         In light of the foregoing, the Court doubts that United could find anyone who falls

                                   8   outside the modified class definition. United fails to name even a single example. If a motion

                                   9   to decertify the class is filed, this order requires that United name each and every employee

                                  10   that it believes to fall outside the above class definition and to list the data that support the

                                  11   employee’s outlier status (e.g., John Doe: base of operations in California but 52% of hours

                                  12   worked in Nevada,” or “Jane Doe: base of operations in Oregon”).
Northern District of California
 United States District Court




                                  13         Counsel for both sides shall please file a joint, stipulated brief of no more than two pages

                                  14   advising about next steps regarding class notice no later than MONDAY, AUGUST 2ND AT

                                  15   NOON.

                                  16

                                  17        IT IS SO ORDERED.

                                  18
                                  19   Dated: July 29. 2021.

                                  20

                                  21
                                                                                                 WILLIAM ALSUP
                                  22                                                             UNITED STATES DISTRICT JUDGE
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
